Citation Nr: 0907420	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 
1976.
 
These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In January 2009, the Veteran and his wife testified before 
the undersigned via a video conference hearing.  A transcript 
has been associated with the claims folder.

The issues of entitlement to an initial compensable rating 
for bilateral hearing loss and entitlement to service 
connection for Meniere's disease are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 
percent disability evaluation, the maximum that may be 
received under the applicable rating criteria.


CONCLUSION OF LAW

There is no legal basis for the assignment of more than a 
single 10 percent disability rating for tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board notes that the U.S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if the resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case, the facts are not in dispute.  
Resolution of the Veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As discussed 
below, the Board finds that the Veteran is already receiving 
the maximum disability rating available for tinnitus under 
the applicable rating criteria.  Therefore, because no 
reasonable possibility exists that any notice or assistance 
would aid the Veteran in substantiating his claim, any 
deficiencies of notice or assistance that may exist would be 
harmless.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (stating that compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

Legal criteria

Disability evaluations are based on the average impairment in 
earning capacity resulting from a particular disability, and 
are determined by comparing a veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2008).  When a question arises as to which 
of two ratings applies under a particular DC, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with a veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Legal analysis

The Veteran claims entitlement to an initial rating in excess 
of 10 percent for his service-connected bilateral tinnitus.  
Tinnitus is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).  Ten 
percent is the maximum schedular rating that can be assigned 
for the disorder, whether the sound is perceived in one ear, 
both ears, or in the head.  Id.   See also Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed June 19, 2006).

Because the Veteran is already in receipt of a 10 percent 
evaluation for tinnitus, there is no legal basis for awarding 
a higher evaluation under the schedule.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (stating that where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit or lack 
of entitlement under the law).  The Board notes that at the 
January 2009 BVA videoconference hearing, the Veteran's 
representative indicated that he had explained to the Veteran 
that the "law and regulations will not provide for an 
additional evaluation for tinnitus," and that his current 
disability rating is "the maximum under the law."  
Therefore, the claim for a higher schedular rating for 
tinnitus must be denied.

In making its decision, the Board has considered whether the 
Veteran might be entitled to an initial disability rating in 
excess of 10 percent for tinnitus on an extraschedular basis.  
The RO considered this issue and found that an extraschedular 
rating for tinnitus was not warranted.  See, e.g., April 2008 
Supplemental Statement of the Case.

The threshold determination with regard to extraschedular 
consideration is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  Ordinarily, the VA 
schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Such an exceptional or unusual disability picture is 
usually demonstrated by factors such as marked interference 
with employment or frequent periods of hospitalization.  See 
38 C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The Board acknowledges the Veteran's testimony at the January 
2009 BVA videoconference hearing in which he stated that his 
hearing loss and tinnitus have a "pretty severe" effect on 
his ability to work.  The Veteran also stated that he was 
unemployable, and stated that he had tried to fill out 
employment applications, but that he was told he was a high 
risk for medical reasons.  However, the Veteran also 
testified that he was presently working full time, with 
limitations on his work activities being due to his Meniere's 
disease.  The fact that the Veteran is able to work full time 
belies any conclusion that he experiences marked interference 
with his employment.  In addition, the evidence in this case 
that does demonstrate interference with the Veteran's 
employment reflects that such interference is due to medical 
conditions other than tinnitus, which are not under 
consideration here.

In this regard, a June 2008 lay statement from one of the 
Veteran's co-workers indicates that the Veteran's Meniere's 
disease is "dangerous for his work as a maintenance man," 
and that it prevents him from using ladders and can be 
dangerous "even going up and down a flight of stairs."  In 
an April 2007 statement, the Veteran notes that he feels 
pressured at work and cannot perform his work duties due to 
his hearing loss.  In addition, the Veteran states that he 
cannot perform his job duties because he is "dizzy every 
day."  The Board finds that there is nothing in the record 
to indicate that the Veteran's tinnitus itself causes 
impairment with his employment over and above that which is 
already contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

In addition, none of the evidence indicates that the 
Veteran's tinnitus has resulted in frequent periods of 
hospitalization.  Further, the Board finds no other evidence 
of record reflecting exceptional or unusual factors as would 
render application of the schedule impractical.  Therefore, 
the Board finds that the disability picture presented in the 
record is adequately contemplated by the rating schedule, and 
that referral for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.


REMAND

With regard to the Veteran's claim for an initial compensable 
rating for hearing loss, the Board finds that a remand is 
necessary here to afford the Veteran a new VA examination.  
Although the Veteran was afforded a VA examination regarding 
this issue in March 2008, the Veteran has alleged that his 
hearing loss is worse now than it was in March 2008.  See 
VAOPGCPREC 11-95 (April 7, 1995).

At the January 2009 BVA videoconference hearing, the Veteran 
testified that his hearing had worsened since the March 2008 
VA examination.  The Veteran stated that his hearing had 
gotten so bad that he cannot hear people knocking on the 
front door of his home when he is sitting only five or six 
feet away.  In addition, the Veteran's wife testified 
specifically that she had noticed a change in the Veteran's 
hearing since March 2008.  The Veteran's representative 
requested that the Veteran be afforded a new VA audiology 
examination.

Where the record does not adequately reveal the current state 
of a claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that another VA audiology 
examination should be afforded in order to appropriately 
assess the current severity of the Veteran's bilateral 
hearing loss.

In addition, the Board notes that although the Veteran has 
been furnished with the text of 38 C.F.R. § 4.85, including 
the numeric tables under 38 C.F.R. § 4.85(h), the claims file 
does not reflect that the Veteran has been furnished with the 
language of 38 C.F.R. § 4.86.  In accordance with VA's 
statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103, VA must advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law in conjunction with his claim for an 
initial compensable evaluation for bilateral hearing loss.  
Therefore, the Board finds that the RO should send 
correspondence furnishing the Veteran with the text of 
38 C.F.R. § 4.86.

With regard to the Veteran's claim for service connection for 
Meniere's disease, the Board notes that the Veteran alleged 
in his testimony at the January 2009 BVA videoconference 
hearing that his private physician told him that his 
Meniere's disease was caused by cochlear damage, and that 
such cochlear damage was related to his tinnitus.  See 
38 C.F.R. § 3.310 (2008).  The Veteran's representative at 
this hearing requested that a VA examination regarding this 
issue be provided.  

The Board notes that the records from the private physician 
identified by the Veteran have been obtained by the RO and 
are associated with the claims file.  A review of the 
evidence does not reveal any medical records asserting that 
the Veteran's Meniere's disease was caused or aggravated by 
any cochlear damage, nor that any cochlear damage was caused 
or aggravated by his tinnitus.  However, the Board notes that 
some demonstration of a connection between the Veteran's 
Meniere's disease and his tinnitus has been suggested in a 
June 2006 VA audiological examination, which states that the 
"etiology of the hearing loss and tinnitus in the left ear 
is more likely than not the Meniere's disease that has been 
previously diagnosed."  Therefore, with the benefit of the 
doubt being resolved in the Veteran's favor, the Board finds 
that the VA audiological examination being requested should 
also provide a medical nexus opinion with regard to the 
etiology of the Veteran's Meniere's disease.

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, 
as well as regulatory duties under 
38 C.F.R. § 3.103, furnish the Veteran 
with the text of 38 C.F.R. § 4.86 in order 
to have fully advised him of what is 
necessary to obtain the maximum benefit 
allowed by the evidence and the law in 
conjunction with his claim for an initial 
compensable evaluation for bilateral 
hearing loss.

2.  The Veteran should be afforded another 
VA audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss.  This 
examination must be conducted by a state-
licensed audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, pursuant to 38 C.F.R. § 4.85.  Any 
other findings or impairment resulting 
from the Veteran's bilateral hearing loss 
should also be noted.

The claims file must be made available to 
the examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The clinician is 
requested to provide a complete rationale 
for his or her opinions as a matter of 
medical probability based on his or her 
clinical experience, and established 
medical principles.  The RO shall include 
documentation in the claims folder that 
notice of the scheduled examination was 
sent to the Veteran's most recent address 
of record.

3.  The Veteran should also be provided 
the appropriate examination (neurological) 
for the purpose obtaining a medical nexus 
opinion with regard to the etiology of the 
Veteran's Meniere's disease.  The examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or better) that: 

a) The Veteran's tinnitus or bilateral 
hearing loss, to include any type of 
cochlear damage, caused or aggravated his 
Meniere's disease.

b) If it is determined that aggravation 
beyond the natural progress of Meniere's 
disease exists, the examiner should be 
asked to identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of severity of 
symptoms due to service connected 
aggravation.  

c) If no such relationship between the 
Veteran's Meniere's disease and tinnitus 
or bilateral hearing loss is found, the 
examiner should opine as to whether the 
Veteran's current Meniere's disease is 
related to military service or any event 
that occurred therein, to include acoustic 
trauma or cochlear damage.  

The claims file must be made available to 
the examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The clinician is 
requested to provide a complete rationale 
for his or her opinions as a matter of 
medical probability based on his or her 
clinical experience, and established 
medical principles.  The RO shall include 
documentation in the claims folder that 
notice of the scheduled examination was 
sent to the Veteran's most recent address 
of record.

4.  Thereafter, the RO shall readjudicate 
the Veteran's claims.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and should be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


